DETAILED ACTION

Status of Claims
Claims 1 – 2, 4 – 9, & 11 – 22 were previously pending and subject to a non-final office action mailed 11/18/2020. Claims 1 – 2, 4 – 9, & 11 – 22 were amended in a reply filed 02/04/2021. Claims 1 – 2, 4 – 9, & 11 – 22 are currently pending and subject to the final office action below.

The request for suspension received 02/05/2021 does not meet the requirements of 1.103(a), because the reason provided by the applicant is not “good and sufficient” to warrant a suspension. For example, the request for suspension does not explain specific details on how the global pandemic has affected the Applicant in association with the instant application. As such, the application is being taken up for action by the examiner in the order provided in MPEP 708, Order of Examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/04/2021 concerning the previous rejection under 35 USC 101 have been fully considered and are persuasive. The previous 101 rejection has been withdrawn. 

The currently-amended claims have overcome the previous rejection under 35 USC 112(b).

Applicant’s arguments filed 02/04/2021 concerning the previous rejection under 35 USC 103 have been considered but are not persuasive.

Applicant initially argues, on pg. 17, that “Khanna, whether considered singly or in combination with the other cited references, fails to describe, teach, or suggest (i) “receiving, from a driver computing device in an inactive state and associated with a driver, exception criteria for selectively receiving transportation requests {…}.”

Examiner respectfully disagrees. For example, Khanna, in [0045] & Fig. 9, discloses a GUI with a driver’s input button (“YES/NO”) used to indicate an ‘inactive status,’ as it allows the driver to set exception criteria to “Only see rides with destinations in your dropoff area.” Khanna further discloses, in [0023], that user inputs from user devices are received by the server “input module 205.” Also see [0043], noting that “by selecting the “Request Radius” setting, the driver utilizes user interface 700 to indicate a particular request radius such that the driver receives passenger requests from passengers within a particular radial distance from the driver's current location.” Also see [0017], noting “one or more preferences selected by the available driver,” which are interpreted as exception criteria, and are used to filter compatible requests to the driver device. As per [0075], the preferences (i.e., exception criteria) are a plurality of preferences set by the driver to automatically filter transportation requests by the server, which, as per [0015], “the driver application allows (i.e. provides functionality that allows) a driver to specify preferences for requests that the driver would like to receive from potential passengers. The preferences may be any preferences relevant to transportation requests to which the driver would like to respond.” Therefore, Examiner asserts that Khanna discloses the limitation “receiving, from a driver computing device in an inactive state and associated with a driver, exception criteria for selectively receiving transportation requests.”

Applicant’s arguments, on pp. 17 – 19, with respect to the newly-amended limitations, “based on a location of the passenger computing device, determining a set of driver computing devices in an active state cannot fulfill the transportation request,” and (iii) “based on determining the set of driver computing devices cannot fulfill the transportation request, determining the driver computing device in the inactive state can 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 2, 4 – 9, & 11 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 11, & 16 recite the limitations: “…determining a set of driver computing devices in an active state cannot fulfill the transportation request;  based on determining the set of driver computing devices cannot fulfill the transportation request, determining the driver computing device in the inactive state can fulfill the transportation request by determining the transportation request satisfies the exception criteria for the driver computing device;” 



[0053] Backend server 302 may access driver availability data 322 to determine one or more drivers that would be suitable to fulfill the request from the passenger. In one embodiment, backend server 302 selects a particular driver (e.g., based on the driver's locality with respect to the passenger's pick-up location) and sends information associated with the request to the driver. The driver indicates whether he accepts or rejects the request via his mobile device 108. If the driver rejects the request, backend server 302 selects a different driver and the process is repeated until the backend server 302 receives an accepted request from a driver.

[0066] At step 502, an inactive status indication and exception criteria are received are received from a mobile device of a driver. At step 504, the driver's status and exception criteria are updated (e.g., within data store 304). At step 506, a transportation request is received from a passenger. 

[0067] At step 508, it is determined whether the driver is a good candidate to service the request. If the driver is not a good candidate (e.g., a different driver is near the passenger and has a status of available), the method ends. If the driver is a good candidate, then it is determined whether the driver's exception criteria are met. If they are not met, the transportation request is sent to a different driver at step 512 and the method ends. If the exception criteria are met, the transportation request is sent to the driver.

While the aforementioned sections of Applicant’s instant specification disclose iteratively sending a ride request to nearest drivers until one accepts the ride request, as well as sending a ride request to a different driver after a first driver’s exception criteria are not met – they fail to disclose “determining a set of driver computing devices in an active state cannot fulfill the transportation request;  based on determining the set of driver computing devices cannot fulfill the transportation request, determining the driver computing device in the inactive state can fulfill the transportation request by first, determining that they cannot fulfill the ride request, and then transmitting the ride request to a driver who has set exception criteria which are found to be compatible with the ride request.

Additionally, dependent claims 2 – 10, 12 – 15, & 17 – 22 are rejected under 112(a) by virtue of dependency on independent claims 1, 11, & 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 2, 4 – 9, & 11 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 11, & 16 recite the limitation “the driver computing device” (e.g., lines 12, 13, & 15 of claim 1). There is insufficient antecedent basis for this limitation in the claims. For example, “a driver computing device in an inactive state” and “driver computing devices in an active state” were previously introduced, so it is unclear as to which device “the driver computing device” refers.

Claims 4, 13, & 18 also recite the limitation “the driver computing device,” which has insufficient antecedent basis.

Claims 5, 14, & 19 recite the limitation “the one or more driver computing devices,” which has insufficient antecedent basis.

Claims 6, 7, 8, 9, 15, 18, 20, & 21 also recite the limitation “the driver computing device,” which has insufficient antecedent basis.

Additionally, dependent claims 2 – 10, 12 – 15, & 17 – 22 are rejected under 112(b) by virtue of dependency on independent claims 1, 11, & 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 – 8, 11, 13 – 16, & 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna et al. (US 20150206267 A1) in view of Hill (US 20090216600 A1).

As per Claim 1, Khanna discloses a method comprising: 

	• receiving, from a driver computing device in an inactive state and associated with a driver, exception criteria for selectively receiving transportation requests (Examiner’s note: As per the instant specification, para 0010, an inactive status is defined as a state in which “the driver only desires to receive particular requests meeting certain exception criteria.” See Khanna, [0045] & Fig. 9, discloses a GUI with a driver’s input button (“YES/NO”) used to indicate an ‘inactive status,’ as it allows the driver to set exception criteria to “Only see rides with destinations in your dropoff area.” Khanna further discloses, in [0023], that user inputs from user devices are received by the server “input module 205.” Also see [0043], noting that “by selecting the “Request Radius” setting, the driver utilizes user interface 700 to indicate a particular request radius such that the driver receives passenger requests from passengers within a particular radial distance from the driver's current location.” Also see [0017], noting “one or more preferences selected by the available driver,” which are interpreted as exception criteria, and are used to filter compatible requests to the driver device. As per [0075], the preferences (i.e., exception criteria) are a plurality of preferences set by the driver to automatically filter transportation requests by the server, which, as per [0015], “the driver application allows (i.e. provides functionality that allows) a driver to specify preferences for requests that the driver would like to receive from potential passengers. The preferences may be any preferences relevant to transportation requests to which the driver would like to respond.”);

	• receiving, from a passenger computing device, a transportation request for transporting a passenger associated with the passenger computing device (See at least [0012] - [0013], [0026], & [0070], noting receiving ride requests from a potential 

Regarding the following limitation, 

	• based on a location of the passenger computing device, determining a set of driver computing devices in an active state cannot fulfill the transportation request,

Khanna discloses wherein drivers have the option to not use exception criteria, and to accept all ride requests i.e., a set of driver devices in the active state. For example, Khonna, in at least Fig. 8 & [0043] - [0045], discloses wherein “the driver may set the radius according to any radial distance the driver prefers” to receive requests that pickup and dropoff from an area. Thus, when an infinite radius preference is set, the driver will be “available” and thus receive every request. Also see Fig. 9, noting the yes/no toggle to turn off/on the dropoff area filter; when off, this indicates an available status without exception criteria. Also see Fig. 13 & [0049], noting that “that the driver may select minimum price setting to be any price amount.” Thus, setting the minimum price to be zero would necessarily not filter any ride requests and the driver would have an “available” status.  Also see [0047] & FIG. 11, noting that the driver has selected “Any amount” to be used for the “Rider Generosity” i.e., “available” status with no filter set. (Examiner’s note: As per the instant specification, para [0010], an available status, which Examiner interprets as “active,” is defined as a state in which “the driver is willing to receive and consider any transportation requests” i.e., no exception criteria are set.) 

To the extent to which Khanna does not appear to explicitly disclose determining that the set of driver computing devices in an active state cannot fulfill the transportation request based on a passenger location, Hill teaches this element. For example, see Fig. 3 & [0062] – [0063] & [0066], noting identifying potentially available drivers, and determining that a set of the drivers cannot fulfill the request because they do not meet the requester’s preferences. As per [0032], the drivers proximate to the requester are evaluated for availability.

To the extent to which Khanna does not appear to explicitly disclose the following limitation, Hill does:

	• based on determining the set of driver computing devices cannot fulfill the transportation request, determining the driver computing device in the inactive state can fulfill the transportation request by determining the transportation request satisfies the exception criteria for the driver computing device (See Fig. 3 & [0067] – [0068], noting determining that a remaining driver, who has conformed to the passenger’s preferences, has set driver’s preferences which the passenger is compatible with. As per [0069], a conforming driver is identified.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the aforementioned teachings as in Hill in the system executing the method of Khanna with the motivation to “provide an added level of assurance to requesters and providers by allowing both parties to predicate acceptance of a travel transaction on one or more preferences that may be unrelated to the particular transport transaction (e.g., the starting point, ending point, price, and the like) and may help passengers and drivers feel more secure in entering into a transport transaction with people they may not be personally acquainted with, while preserving their privacy” as taught by Hill, in [0010], over that of Khanna.

Khanna further discloses:
	
 • transmitting the transportation request to the driver computing device in response to determining the transportation request satisfies the exception criteria (See at least [0017], noting that “The transportation server determines whether the potential passenger and/or the projected route is compatible with one or more preferences selected by the available driver. Upon determining compatibility, the transportation server sends a booking request for the potential passenger to the driver's client 

• receiving an indication of acceptance from the driver computing device to fulfill the transportation request ([0059], [0061], & [0072] – [0074]).
	
As per Claim 11, see the above relevant rejection of claim 1. In addition Khanna further discloses an apparatus comprising: a memory ([0088], [0097] – [0099]); and a processing device communicably coupled to the memory ([0085] – [0086] & [0089] – [0091]).

As per Claim 16, see the above relevant rejection of claim 1. In addition Khanna further discloses at least one computer-readable non-transitory media storing one or more instructions, executed by a processing device ([0096] & [0098] – [0099]).

As per claims 4, 13, & 18, Khanna / Hill discloses the limitations of claims 1, 11, & 16 as stated above. Regarding the following limitation, Khanna discloses:

	• detecting the driver computing device is in the inactive state based on a user selection received via a transportation application of the driver computing device (See at least [0058], noting “the preferences set by the driver in the driver application 300.” Also see Khanna, Fig. 9, noting the driver’s input button ‘YES/NO’ to indicate an ‘inactive status,’ which Examiner interprets as “inactive status indication,” as it allows the driver to set exception criteria to “Only see rides with destinations in your dropoff area.” Khanna discloses that an indication of inactive status indication, initiated using the interface button, is received by the server “input module 205,” which receives all input from drivers’ “client devices,” as per Figs. 1 – 2, 0021 & 0024.

As per claims 5, 14, & 19, Khanna / Hill discloses the limitations of claims 1, 11, & 16 as stated above. Regarding the following limitations, Khanna discloses wherein drivers have the option to be in the active status mode, and to accept all ride requests, as 

	• determining, in relation to the location of the passenger computing device, a locality of one or more driver computing devices of the set of driver computing devices in the active state that are nearest the location of the passenger computing device (See [0049], noting determining drivers’ locations via GPS, and [0032], noting determining the closest driver to the passenger’s location.);

	• determining that the locality of the one or more driver computing devices that are nearest the location of the passenger computing device is unsuitable for picking up the passenger computing device based on a corresponding estimated time of arrival for pickup (See [0028], noting that the passenger can set a preference of “a desired pickup.” As per [0029] – [0030], as well as Fig. 3 & [0059] & [0061], noting the drivers are evaluated for compatibility with the passenger’s preferences, which includes a request “for immediate transport.” As per [0062], “the user may be informed that no available drivers were found” which match the passenger’s preference. Also see [0063] & [0066], noting searching driver’s for compatibility with the passenger’s preference, and that “one or more drivers did not conform to one or more of the requester preferences.”). Rational to combine Hill persists.

As per claims 6, 15, & 20, Khanna / Hill discloses the limitations of claims 1, 11, & 16 as stated above. Khanna further discloses wherein determining the driver computing device in the inactive state can fulfill the transportation request comprises:

• parsing one or both of passenger account data for the passenger or transportation request data associated with the transportation request; and comparing the parsed data with the exception criteria for the driver computing device (See [0013], noting “request from a user indicates any information relevant to the transportation service requested, including a pickup location, a drop-off location, a price preference.” Also see [0058], noting that “driver application 300 receives a notification 1905 of a Examiner’s note: Hill also teaches this limitation in at least [0067].)

As per claim 7, Khanna / Hill discloses the limitations of claim 1 as stated above. Regarding the following limitation, Khanna further discloses wherein determining the driver computing device in the inactive state can fulfill the transportation request comprises:

 • comparing the location of the driver computing device with the location of the passenger computing device; and determining an estimated time of arrival of the driver computing device at a pickup location for the transportation request ([0013] – [0014] & esp. [0053] – [0055], noting determining “an estimated arrival time (“ETA”) of the driver based on the driver's location at the time of the request” based on GPS location of the passenger’s device.). (Examiner’s note: Hill also teaches this limitation in at least [0037].)

As per claim 8, Khanna / Hill discloses the limitations of claim 7 as stated above. To the extent to which Khanna does not appear to explicitly disclose the following limitation, Hill does:
	
	• comparing the location of the driver computing device in the inactive state with the location of the passenger computing device occurs after determining the 

As per claim 21, Khanna / Hill discloses the limitations of claim 16 as stated above. Regarding the following limitation, Khanna further discloses instructions that, when executed by a processing device, cause the computing device to determine the driver computing device in the inactive state can fulfill the transportation request by:

 • comparing the location of the driver computing device with the location of the passenger computing device after determining  the transportation request satisfies the exception criteria for the driver computing device in the inactive state; and determining an estimated time of arrival of the driver computing device at a pickup location for the transportation request (See [0037], noting that the determination that the driver’s device has come into a predetermined proximity of the passenger device while the driver is en-route to pick up the passenger, and is therefore after the matching of the driver and passenger preferences. Also see [0013] – [0014] & esp. [0053] – [0055], noting determining “an estimated arrival time (“ETA”) of the driver based on the driver's location at the time of the request” based on GPS location of the passenger’s device.). 

Claims 2, 12, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna et al. (US 20150206267 A1) in view of Hill (US 20090216600 A1), in view of Davis et al. (US 20130158845 A1).

As per claims 2, 12, & 17, Khanna / Davis discloses the limitations of claims 1, 11, & 16 as stated above. Regarding the following limitation, to the extent to which Khanna does not explicitly disclose the following, Davis does:
 	
• wherein the exception criteria for selectively receiving transportation requests corresponds to at least a route portion satisfying a route type in between a pickup 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the aforementioned teachings as in Hill in the system executing the method of Khanna with the motivation to allow drivers to view only ride requests corresponding to their preferred types of roads.

Claims 9 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna et al. (US 20150206267 A1), in view of Hill (US 20090216600 A1), in view of Priness et al. (US 20160350812 A1).

As per claims 9 & 22, Khanna / Hill discloses the limitations of claims 1 & 21. To the extent to which Khanna does not explicitly disclose the following, Priness does:

 	• wherein determining the driver computing device is in the inactive state is based on a geographic location of the driver computing device (See at least [0090], [0102], & [0104], noting that a user can set multiple constraints for setting notification filters, including the user’s current location as well as other contextual information. Thus, based on a user’s location, it is determined whether the user has allowed certain other context-filtered notifications to be delivered. Also see [0097], [0099].).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have determined the computing device is in the inactive state based on a geographic location as in Priness in the route-type criteria for selectively receiving transportation requests executing the method of Khanna with the motivation to provide the functionality so that a “user could tune a notifications setting associated with a …service so that only the most relevant or urgent unaddressed events are brought to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sweeney et al. (US 20150161554 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
May, 6, 2021